United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1798
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Jerry Joey Oliver

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                            Submitted: October 3, 2018
                              Filed: October 9, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

      Jerry Oliver directly appeals the within-Guidelines-range sentence the district
     1
court imposed after he pleaded guilty to being a felon in possession of explosive

         1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
materials. Oliver’s counsel has moved to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), challenging the reasonableness of Oliver’s
sentence.

       Upon careful review, we conclude that the district court did not abuse its
discretion. See United States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en
banc) (explaining that sentences, whether inside or outside the Guidelines range, are
reviewed under a deferential abuse-of-discretion standard). The record establishes
that the district court adequately considered the sentencing factors listed in 18 U.S.C.
§ 3553(a). See United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011)
(explaining that a district court need not mechanically recite the 18 U.S.C. § 3553(a)
factors). And we presume on appeal that a sentence within the Guidelines range is
substantively reasonable. See United States v. Callaway, 762 F.3d 754, 760 (8th Cir.
2014).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and there are no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-